DETAILED ACTION

Claim Objections
Claim 16 is objected to because of the following informalities:  “the high-frequency current and the intermediate-frequency current fed or introduced to the same induction coil” in lines 7-8 should be corrected as --[[the]]a high-frequency current and [[the]]an intermediate-frequency current fed or introduced to [[the]]a same induction coil--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrigley et al (US 6,327,943 B1) in view of Schwenk (“SIMULTANEOUS DUAL-FREQUENCY INDUCTION HARDENING”).
Regarding claim 16, Wrigley et al (‘943) discloses a manual tool (fig1) comprising a moment output part 16,18 (col.4 line9), wherein a quench-hardened layer (col.7 line54, “a hard, wear resistant surface”) is formed within a first depth (col.8 lines10-11) from a first surface (col.7 lines53-54, col.8 lines10-11) of the moment output part 16,18 to an interior of the moment output part. 16,18; wherein the manual tool is a pliers tool (title), a pliers head of the pliers tool is the moment output member (“jaws”), an outer surface (an upper surface) of a tooth part (of the jaws) of the pliers head is the first surface, only the tooth part is simultaneously hardened (col.8 lines10-12, “the surface of the pliers jaws is hardened”), the hardened layer is formed within a first depth range (col.8 lines11-12) from the outer surface of the tooth part to an interior of the tooth part and evenly distributed along an outer profile of the tooth part. However, Wrigley et al does not explicitly disclose a claimed formation process of the quench-hardened layer. It is noted that Wrigley et al discloses a use of vacuum heat treating and nitrocarburizing process for forming a quench-hardened layer on the first surface. Wrigley et al states that the process takes hours (col.7 lines59-60, col.8 lines1-3). Schwenk teaches an advantage of a simultaneous dual-frequency induction hardening which combined both high and intermediate frequency current (pg35, under MF+HF combo section) as a formation process of a quench-hardened layer. Schwenk teaches that such hardening process can be done in a fraction of a second with little or no distortion (pg35).  It is noted that one of ordinary skill in the art would configure to cool and quench as a part of the hardening process as the simultaneous dual-frequency induction hardening process requires heating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wrigley et al to use a simultaneous dual-frequency induction hardening, as taught by Schwenk, for the purpose of forming the hardened layer quicker with less distortion.
Regarding claim 17, the combination of Wrigley et al and Schwenk teaches the manual tool according to claim 16. Wrigley et al further disclose wherein the hardness of the quench-hardened layer is higher (since the surface is hardened) than that of a body of the moment output part 16,18. 
Regarding claim 19¸ the combination of Wrigley et al and Schwenk teaches the manual tool according to claim 16. Wrigley et al further discloses wherein a transition zone (a zone between the quench-hardened part/layer and a body. It is noted that the hardness reduces as it goes toward the body from the quench-hardened part/layer, therefore, it is clear that there is a transition zone between the quench-hardened part/layer and a body.; col.8 lines39-41) is formed between the quench-hardened layer and a body of the moment output part 16,18, and a hardness (about 50 Rc) of the transition zone is lower than that (greater than 70Rc) of the quench-hardened layer and not higher than that of the body of the moment output part 16,18 (“at distances clear to the core”; the transition zone has same hardness as the body); wherein a contact face between the transition zone and the quench-hardened layer extends along the surface of the quench-hardened layer.
Regarding claim 22, the combination of Wrigley et al and Schwenk teaches the manual tool according to claim 19. Wrigley et al further discloses wherein the depth of the transition zone is not greater than 3.0mm (the transition zone should be thinner than a depth of the quench-hardened layer as it a very thin, slight layered zone between the quench-hardened part/layer and a body. Col.8 linees10-14; Wrigley et al discloses that the depth of the quench-hardened layer is between about 0.002 to 0.006 inches). 
Regarding claim 23, the combination of Wrigley et al and Schwenk teaches the manual tool according to claim 16. Wrigley et al further discloses wherein the hardness of the quench-hardened layer is greater than 50 HRC (col.8 lines39-40, greater than 70 Rc).
Regarding claim 24¸ the combination of Wrigley et al and Schwenk teaches the manual tool according to claim 16. Wrigley et al further discloses wherein the quench-hardened layer extends along the first surface of the moment output part 16,18 (the formation process is done on entire surface).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments, with respect to 35 U.S.C. 103 rejection over Wrigley et al in view of Schwenk have been fully considered but they are not persuasive. Applicant argues that Wrigley et al does not disclose that a hardened layer can be formed by means other than a nitrocarburizing process. However, the Office respectfully disagrees. Wrigley et al does not disclose any advantage of using nitrocarburizing process. Also, Wrigley et al discloses that a nitrocarburizing process is “an exemplary surface hardening process” in col.7 line 67- col.8 line1. Schwent teaches that the advantage of using a simultaneous dual-frequency induction hardening is forming the hardened layer quicker with less distortion. Therefore, Applicant’s argument is not persuasive.

Applicant’s arguments, with respect to 35 U.S.C. 103 rejection over Turner et al in view of Schwenk (that Turner teaches that the method disclosed is better than hardening by induction heating) have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 16 and 18 in over Turner in view of Schwent has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723